In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Queens County (Thomas, J.), dated November 25, 2002, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner’s insured served a demand for arbitration of an uninsured motorist claim. The petitioner subsequently commenced this proceeding to stay arbitration and made a prima facie showing that the offending vehicle was insured by Pacific Employer’s Insurance Company (hereinafter Pacific). However, the prima facie showing of coverage was rebutted by the testimony of Pacific’s claims representative, as corroborated by documentary evidence, that several searches of the company’s records were conducted and no policy could be located. Since the petitioner did not present further evidence of coverage to overcome the rebuttal of its prima facie case, the Supreme Court properly denied the petition and dismissed the proceeding (see Matter of American Tr. Ins. Co., 208 AD2d 376, 377 [1994]; Mat*494ter of Allstate Ins. Co. v Karadag, 205 AD2d 531, 532 [1994]). Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.